 I'FTCKWAIL C()RI)Teckwal Corp. and Chauffeurs, Teamsters, Warehou-semen and Helpers, Local Union No. 301, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 13-CA- 19074November 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANDI MIAMBtRSJENKINS AND PNIO:I.OOn June 30, 1980, Administrative Law JudgeRobert M. Schwarzbart issued the attached Dcci-sion in this proceeding. Thereafter. Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.AMINDFD REFiM)NI 'The Administrative Law Judge, in recommend-ing that Respondent make its employees whole forany loss of earnings suffered because of Respond-ent's failure to sign and implement the agreementreached between the Union and the Material Han-dling Employers Association, recommended thebackpay be computed in accordance with F W.Woolworth Company, 90 NLRB 289 (1950). Weshall order that backpay be computed in a mannerconsistent with Board policy as set forth in OgleProtection Service, Inc., and James L. Ogle, an Indi-vidual, 183 NLRB 682 (1970), with interest as pre-scribed in Florida Steel Corporation, 231 NLRB 651i Respondenl has excepted to certain credibility findings made by theAdministratlne I.av. Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-hility unless the clear preponderance of all of the relevant evidence con-,inces us that the resolutions are incorrect Standard Drv Wall Products.Inc., 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir. 1951) We hasecarefully examined the record and find no hasis for reversing his findingsAddilionally Respondent asserts that the Administrative Lasw Judge'sfindings are the result of bias After a careful examination of the entirerecord. we are satisfied that this allegation is without meritIn the section of his Decision entitled "The Remedy." the Administra-tive Law Judge erroneousls states that "Respondent." not the Union.argued that due to Respoldetil's frivolous defenses the remeds hereinshould provide for reimbursement of the l nmon ' litigation expenses Oh-viously. it 'was lie Union that argued in its brief fir the payment of itslitigation expenses We note and correct the Adminisiratlse Law, Judge'sInadserteni error(1977). (See, generally, lsiv Plumbing & Heating Co.,138 NLRB 716 (1962)).2The Administrative Law Judge also recommend-ed that Respondent reimburse the Union for thereasonable litigation costs it incurred in connectionwith the litigation of this proceeding. Unlike theAdministrative Law Judge, we do not find Re-spondent's defenses to be "neither substantive nor'occasioned by a reasonably debatable point ofview"' as set forth in Wellman Industries, Inc., 248NLRB 325 (1980), and Hecks Inc., 215 NLRB 765(1974). Accordingly, we shall not order Respond-ent to reimburse the Union for its reasonable litiga-tion costs.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as mended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Teckwal Corp.,Gilmer, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Make whole, with interest, its employees inthe above-described bargaining unit for any loss ofpay or other employment benefits which they mayhave suffered by reason of Respondent's refusal tosign and implement the aforesaid agreement in themanner set forth in Ogle Protection Service, Inc.. andJames L. Ogle', an Individual, 183 NLRB 682(1970), with interest as prescribed in Florida SteelCorporation, 231 NLRB 651 (1977) (see, generally,Isis Plumbing & Heating Co., 138 NLRB 716(1962))."2. Delete paragraph 2(c) and reletter the subse-quent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.2 Member Jenkins ssould award interest on the backpay due in accord-arnce sith his dissent in Olympic .ledical Corploraion 250 NI RB 14t198(O)APPENDIXNo-ricE To EMPLOYE ESPOSTI-D BY ORDER OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.253 NLRB No. 22117 DECISIONS ()F NATIONAl I.A()OR R.A'I ()NS BO()ARDWt Will. NO'r refuse to bargain with Chauf-feurs, Teamsters, Warehousemen and Helpers,Local Union No. 301, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, by re-fusing to sign and implement the contract, ef-fective June 1, 1979, through May 31, 1982,between the above-named Union and themember-employers of the Material HandlingEmployers Association.WiL W.l NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National abor Rela-tions Act, as amended.WiE wit i. forthwith sign and implement theabove-mentioned contract and give retroactiveeffect thereto from June 1, 1979.WI. witli make whole, with interest, ouremployees in the appropriate bargaining unitdescribed and set forth in the aforesaid collec-tive-bargaining agreement for any loss of payor other employee benefits they may have suf-fered by reason of our refusal to sign and toimplement the contract.TItKW AI CORP.DECISIONS1A I TMI NI OF I H}l CASIROBeRT M. SCI\W,sRZXART, Administrative LawJudge: This case was heard in Chicago, Illinois, onMarch 20 and 21, 1980, on a complaint issued October19, 1979,1 based on a charge filed on August 30 byChauffeurs, Teamsters, Warehousemen and Helpers,Local Union No. 301, affiliated with International Broth-erhood of Teamsters, Chauffeurs. Warehousemen andHelpers of America, herein the Union or Local 301. Thecomplaint alleges that the Respondent attempted untime-ly withdrawal of its membership in a multiemployer bar-gaining association and thereafter refused to execute, tobe bound by, and to effectuate the collective-bargainingagreement negotiated between the Union and the em-ployer association, in violation of Sectiotn 8(a)(5) and (I)of the National Labor Relations Act, as amended, hereincalled the Act. The Respondent, m its answer, denied thecommission of unfair labor practices.All parties appeared at the hearing, were representedby counsel, and were given the opportunity to be heard,to present evidence, to examine and cross-examine wit-nesses, and to file briefs. Briefs, thereafter filed by theGeneral Counsel, the Respondent, and the Union, havebeen carefully considered.I All dates hereinafter are within 179 ) nless stated it( be otherwiseUpon the entire record, " the briefs of the parties:' andmy observation of the witnesses, I make the followingFINI)IN(S 01 FAC I1. I lil: lSINItSS ()I Ill- RSPONDI N The Respondent, an Illinois corporation, is engaged inthe noliretail sale and distribution of construction materi-als at its Gilmer, Illinois facility. During the calendaryear preceding issuance of the complaint herein, a repre-sentative period, the Respondent in the course and con-duct of its business operations purchased and receivedgoods at its Gilmer facility, valued in excess of $50,0(X),directly from points located outside the State of Illinois.In accordance with the foregoing conceded facts, Ifind that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.iI. '111 I.AHOR ORGANIZA ION INVOI V Il)The Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.111. I fl Al I (it 1) UNI AIR I liOR R XACI 'I SA. BackgroundThe Respondent, established in 1969, is engaged il themanufacture and sale of building components and thesale of luntber at its sole yard in Gilmer, Illinois, whereit employs carpenters. carpenters' helpers and truck-drivers.On November 3, 1978, in Case 13-RC-14900, theBoard's Regional Director issued a Certification of Rep-resentative establishing Building Material, Lumber. Box,Shaving Roofing and Insulating, Chauffeurs, Teamsters,Warehousemen and Helpers Union, Local 786 of the In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called Local2 At the t rlioll's motion durinig hile haring, I truck hie iirt aftirma-lied defense fron Ie ans l er, i hlch alleged hat the ti )lon has failedaiid refisL d t hargii i] S tLd fatih Ill iolatlir of SCc 8(b 3() of tlcAct. and al so struck so much of prigraph XIV of the alts er as corre-spolid gl ;alleged thait the R espoldeit "has refused to execute al agree-menlc hich as reached through illegal pralictes hby tht Lhiorn il iola-lion (If SectLhlo 8(hi3) TIhese motiois t strike .cre granted ;i thercord r t hat thc (icnera l Coutnlel. I iappeal, pre ious had af-lirlnld Ihc Rcgiral )irector', dl mrissal of a harge filed Ithi Reptomicli thati ti tli, It1 herein had violatted Sec 8t(h)( i of the Act olthc arlie llegtiorls :is are Illatd h Ithe Respo(denltrl i this priceiedllgI herefore, he reie*al of thcse allegation, li the ains' er conslitulied a djlio i furtlher ppeal from the (ecral C ilouniel' ureriewable prior deter-initilion tIo disntiss See P'u(/i .Suthiett irlin .I..R ff, 0)LRRM 2431. 2432. 7 I.C' I ,9 (9th Cir 198i).: Althouigh the facts i this case are argeci udisputed the Respond-ent, alleging bias ad prejudicc. vced in ils brief for a rehearing of Ihisrlatcer oIl the ground that I had inmpeded the presentation of its case. TheRespondent hl as 1(t olht to ake pecial appeal from my ruhngs underSc 10t)2 26 of he tBoard's Rule, ad Regulations, Series 8. s amended.anid also lid not folilow the procedure etl fItrtil in Sc 102.37 of teRules ad Rcgulatotis, which, n ir liau, requires the mely iling of itdelailcd atffidasit lI support f a tiio tIhait air admiistrative law judgewithdraw ol grounds of personal bias Accordingly. Ihat ssue need notbe colsidered here aItltrig revsiessed the record it the light of, the seri-oust citUlititill herein. I lildl thalt rgunllcltis in his regard are withoutsubstance and collclude Ihal rehearing Is lnot warranted IfiCK\WAI. CORPI'786, as the exclusive bargaining representative of the em-ployees in a unit consisting of "All Drivers anitd Ware-housemen employed at the [Respondent',,] facilily atGilmer Road, Mundelein. Illinois.4excluding all carpen-ters and carpenter trainees,'5office clerical employees.guards and supervisors as defined in the Act." Thenewly certified unit consisted of four drivers.13. The lauctI. The Respondent's recognition of Local 301 asbargaining representative for a multiemployer unitOn about January 10 or 15, following issuance of theabove Certification of Representative, Robert Grever,'iwho then was the Respondent's president, telephonedRobert Barnes, secretary-treasurer and principal officerof Local 301, the Union herein. Grever did not identifyhimself or his company, but told Barnes that the Re-spondent had had a National Labor Relations Boardelection among its truckdrivers that fall and was dealingwith Chicago Teamsters Local 786. He asked if heshould be bargaining with that local or the one in LakeCounty where his company is located. Barnes repliedthat Local 301 has Lake and McHenry Counties in its ju-risdiction and, if the Company is located in LakeCounty, it probably should be dealing with him.About 7 to 10 days later, Grever again called Barnes.This time he identified himself and the Respondent, tell-ing Barnes that he was at an impasse with the Chicagolocal. Barnes stated that he would initiate the proceduresnecessary to transfer the Respondent from the Chicagolocal's jurisdiction to that of his union and that Barneswould hear again on this.The necessary procedures were implemented and, inJanuary, Local 301 became bargining representative inplace of Local 786.7The first meeting between Barnes and Grever oc-curred in late January when, the substitution of bargain-ing representative having been completed, Barnes4 Although physically located in Gilmer, the Respondent's address alsoappears as Mundelein the post office useds The Respondent's carpenters and carpenter trainees have been repre-sented separately by the District Council of Carpenters of Chicago sincethe Respondent's inception.e Grever was the Responden's president for about 4 years His rela-tionship with the Respondent ended about weeks before the start of thishearing and he was replaced as president by Edwin Andress, a principalof the Respondent.? The Respondent's reasons for seeking this change in bargaining rep-resentative are variously presented. As noted. Grever testified that hehad told Barnes he was at an Impasse with ocal 786 and that local 301properly had geographic jurisdlction ver his Company's area if loca-lion. He later related that t would he inappropriate to bargain withLocal 786 as hat union represented constructioll industry enmpli eswhich the Respondent does nt employ tiec also expressed belief that theeconomic provtisions of the contract proposed by Iocal 78e are nmorecostly than those (of L.ocal 301 'Ihe Respondent's brief, however. slatedonly that the desired chuinge was based on geographic csideratiolns asLocal 301 properly had bargaining jurisdlcllon where the Respondentwas located The General Counsel and Union argue that, consistlent ithits conduct alleged as unlavf'ul herein, the Respondenlt succeeded in sub-stituting Local 301I solely for economic reasons In its continluing searchfor the best available bargain It is found here. from (irever's estimon.that in arranging to bargain ith L.ocal 301. the Respindenl' s cil s, werereduced In that the l ocal 301 wage schedule was beloss that f It icil786brought it cop} of' the then current colleclive-bargainilgagreementH to Grever's office and left it for inspection.(ireser testified that. before the contract was signedon March 14, there were about four contacts betweenthe parties bh phone or in person At a meeting early inFebruary, the contract provisions were reviewed anddiscussed. When Barnes asked if Grever were going tosign the agreement, he replied that he was not, and re-quested clarification of certain points. Grever, seeing aproblem, asked how "material handling" in the proposedcontract's work jurisdictional clause would fit the Re-spondent's operation. He explained that his other em-ployees-carpenters and carpenters' helpers-in additionto the four drivers who had voted for Teamsters repre-sentation, also pick up pieces of lumber and transport theRespondent's products and materials from place to place.Grever stated that he did not want carpenters and help-ce. sweeping floors, handling materials, or doing othernloncarpentry tasks because of their highly specializedskills and the cost of employing them, so that times whenthese employees were not working within their fieldwould be kept to a minimum. However, if it shouldoccur that work covered by the Local 301 agreementhad to be done while Teamsters were unavailable. theRespondent's position was that such work should contin-ue to be performed by its carpenters and helpers asduring the I years that the Respondent has been in busi-ness. Grever expressed concern that, if he followed thecompany procedures as before, he would be in violation.During this discussion, Barnes repeatedly reassuredGrever that his Union was interested in representingonly the four drivers who had voted in the fall electionand was not concerned about the Respondent's operationor in its carpenters. When Grever protested that, sincethe Respondent's policies conflicted with the language ofthe contract, should a question arise later, Barnes' pres-ent verbal assurances might be disregarded Barnes againreassured him that the Respondent should run its ownbusiness. He was there to represent only the four menwho had voted to have the Teamsters Union representthem and Grever would be free to continue his operationas before.Edwin Andrews, who by the time of the hearing hadreplaced Grever as company president, testified that heattended at least two negotiating sessions with Greverand with Barnes and Robert Laduke, the Union's presi-dent. At the first such meeting, in late January, the eco-nomic provisions were presented and explained to thecompany representatives. These matters were not deeplypursued as Andrews asked for time to enable review bycounsel, promising to get back to the Union.About 3 weeks later, at the next meeting, the contractprovisions again were discussed. When Andrews tried toget clarification of certain objectionable provisions, hewas told by Barnes that this is the contract that all theRespondent's competitors had signed. If the Respondentdid not sign it, the Union would negotiate one far tough-er. On March 14, following this alleged threat, the Re-This conlract, helcn the Unlon and Material tlandllng EmployeesAssocliation. a multiemploscr bargaining orgatnlatlon, a, effecicl e fromJune .107th io Ma\l I1. 197 DECISIONS OF NATIONA. I.ABOR()K REIATI()NS 3()ARDspondent signed an addendum whereby it became boundby the union contract with the employer association.''The Respondent finds misrepresentation in Barnes' as-surances during the above-described contract negotia-tions that the Union merely was interested in represent-ing the four drivers and that the Respondent would befree to conduct its own business, as before, assigning car-penters and their helpers to do material handling forTeamsters away on delivery. Specifically, the Respond-ent, after subscribing to the contract on March 14, hadfelt compelled to settle a grievance filed by a driver onMarch 22, protesting that on March 19, 20, and 22, twonamed carpenters' helpers "were doing union yard workand operating Forklifts." The Respondent contends thatthis use of the contractual grievance procedure restrictedits long-exercised right to assign personnel, previouslydiscussed with Barnes. The situation cited, however, isdistinguishable from instances where carpenters andhelpers are used to fill in for drivers who are absent oraway on delivery, for, while these carpenters' helperswere being assigned to do his work, the grievant was onlayoff.2. The Respondent's withdrawal frommultiemployer bargaining and refusal to sign thenew contractThe multiemployer contract to which the Respondenthad subscribed in March, near the end of its term, hadbeen negotiated by the Union with the Material Han-dling Employers Association, herein the Association,founded several years before to represent its members,who are employers in the building materials industry, innegotiating contracts, settling disputes with the Union,and to perform other related services.Having been notified in March that the Union wouldbe terminating the contract as of the end of its term,May 31, Association officers called a membership meet-ing for April 4. This was attended by a number of em-ployer's representatives, including Grever on behalf ofthe Respondent.At the April 4 meeting, the presiding officer an-nounced that the Association contract with the Union,Local 301, was expiring on May 31. He asked the mem-bership to decide upon the bargaining format to be used,whether they wished to bargain individually or to con-tinue through the Association. Early in the meeting, healso asked those present to rise and introduce themselvesto the group. While the introductions were in progress,an authorization agreement was circulated for signature.9 Barnes testified that the Respondent basically had accepted the eco-nomic provisions of the contract during the earlier meeting, but had de-layed signing until counsel could review it. When the parties met againafter the Respondent's attorney had examined the contract, there were noproblems and the agreement was quickly signed. Barnes denied havingthreatened the Respondent with a tougher contract if the Company didnot sign. I credit Barnes' denial that he had threatened the Respondent.The Respondent had taken positive action to substitute ocal 301 as bar-gaining representative and it is undisputed that the Respondent was beingafforded a more favorable wage package than had been offered by Local786. Finally, as will be discussed, when the Respondent, in the fillowingJuly and August, determined that it did not want to sign the newIly nego-liated agreement then submitted, it was able to refuse to do so, standingfirm, noltwithstanding its contention that the earlier contract had beensigned against a background of threat by the Union.Most significantly, this agreement authorized the Associ-ation "to negotiate and execute on the signers' behalf, atiew multiple-employer collective-bargaining agreementto replace the labor agreement," effective June 1, 1976,to May 31, 1979, with Local 301. It established that theAssociation be represented in negotiations by a four-member bargaining committee, and provided that thenew contract shall cover the employees of the signerswho are represented by the Union, that there must beratification of the contract by 51 percent of the authori-zation signers, that the authorization to the Association isirrevocable and that employer members would not nego-tiate or execute any bargaining agreement or any amend-ment or modification to the existing agreement with theUnion without the Association's prior approval.When Grever introduced himself and his Company atthe April 4 meeting, someone present asked why he wasthere as the Respondent's facility was located west ofU.S. Route 45. Grever agreed that his facility was westof that road; that he was from Gilmer. When the mantold him he was not supposed to be at that meeting,Grever replied that he had not known that. Grever thenwas told, for the first time at that meeting, that Local301 had a second, separate collective-bargaining agree-ment with a group of employers west of Route 45 thatwas less costly ' than the east of Route 45 contract itnegotiated with the Association." When Grever sug-gested at the meeting that he should have the west ofRoute 45 contract as his company's yard was locatedwest of Route 45, he was advised to take action if hewanted that agreement-to hire a lawyer. However,Grever, on the Respondent's behalf, signed the Associ-ation authorization agreement then being passedaround-either before or after being told of the othercontract-and did not at that meeting attempt to revokehis signature from that document.The Association and Union began negotiating a newcontract on April 12 and these talks continued at varioussessions until the first half of June when the terms of anew agreement, effective June 1, 1979, to May 31, 1982,were reached. The proposed contract was ratified by amajority of the Association's members sometime beforeJune 14 and was signed by Union and Association repre-sentatives on July 5.However, after the April 4 meeting, the Respondentdid not again participate in the Association's affairs anddid not attend the June ratification meeting. Rather, afterthe April 4 meeting, Grever sent the following undatedletter on the Respondent's stationery to WilliamPeddle, 2 with a carbon copy to Union Secretary-Trea-surer Barnes:"' Although (ireser was told that the east of Route 45 contract 'wasless expensive, he as not told by how muchI lI March, the Respondent had become bound by the then currentcast of Route 45 agreement2 Peddle, setnior executive of a member concern, was irnc f thefounders o(f the Association and served as chairman of the Asociltli(ll'Sfour-member ncgotiating committee for the new contract. At the time ofthe hearing, he was Association chairman At the April 4 meeting,Peddle, tolo. had told Grcver of the west of Route 45 contract190 'I'CKWAI CORPI would like you to officially remove the name ofTeckwal Corp from the list of contractors thathave signed up to accept the negotiating commit-tee's contract wKith I.ocal 301 of the TeamstersUnion. We wish to do this on an indixidual basis.The General Counsel, to establish a date for the Re-spondent's letter seeking withdrawal from the Associ-ation, introduced a copy thereof subpenaed from the Re-spondent's files, where the date "5/16/79" appeared inred pencil above the upper right side of the typewrittenbody of the letter. However, neither Grever nor An-drews could attribute any significance to that date.Peddle could niot recall whether he had received theletter before or after April 12, when new contract nego-tiations began, and Barnes testified that he had no kiiowl-edge of the Respondent's refusal to continue to partici-pate in the Association until July, when Grever refusedto sign the completed agreement. Barnes denied learningof Grever's letter until told by the General Counsel.Grever recalled that he had mailed the letter at the "tailend of April or the first part of May," some 3 or 4 weeksafter the April 4 meeting. I credit Grever's testimony asto approximately when this letter was mailed as the mostinformed on this subject and find, therefore, that theletter requesting withdrawal from association wide bar-gaining was sent after contract negotiations had begunon April 12.On about July 8, after the July 5 signing of the newcontract by association and union representatives, UnionPresident Laduke left a copy of the agreement withGrever for examination, at his request. When Ladukecalled about 2 days later, July 10, Grever told him thatthe Company could not sign the agreement, but wantedto look it over. Laduke's reply that the Company, as anAssociation member, was duty-bound to sign the agree-ment, was met with the response that the Company nolonger belonged to the Association.In early August, Barnes called Grever and asked if hewas going to sign the contract. Grever answered that hewould not; the Union had his company under the wrongcontract. Teckwal would sign the west of Route 45agreement. Barnes told Grever that he could not. Theeast of Route 45 proposal had been voted on by his men.Grever was reminded that his company belonged to theAssociation that had negotiated this contract which hewas duty-bound to sign. The conversation ended withGrever repeating that his company was prepared to signthe west of Route 45 contract and Barnes reiterating thatthis could not be done.The Respondent, although again stating at the hearingits willingness to sign the west of Route 45 contract, hasnot signed the more costly east of Route 45 contract ne-gotiated by the Union and the Association.3. The Union's collective-bargaining agreements foreast and west of Route 45The Respondent contends that as its only yard is locat-ed west of U.S. Highway 45, it properly should be a sig-natory to the agreement for that area in accordance withwhat Grever had been told during the April 4 Associ-ation meeting. To support this position, the Respondentintroduced two lists prepared by the Union, showingnames and addresses of employers ewho are or should beparties to its respective contracts. The first page of thisexhibit, dated March 14. 1979, lists 15 employers whoare signatories to its west of Route 45 contract, and isheaded "Coal. Lumber, Material and Fuel Oil Driversout of Coal and Building Material Yards located West ofU.S. Highway #45."' The second and third pages, datedMarch 8, 1979, lists 43 employers, including the Re-spoident, that the Union expects to sign the east ofRoute 45 contract, and is headed "Coal, Lumber, Build-ing Material and Fuel Oil Drivers, Helpers and Laborersout of Coal and Building Materials Yards." Noting thatthe first list refers to yards "located west of U.S. High-way #45," the Respondent points to this location-speci-fying phrase to argue that in the Union's on words. theaddress of a given employer is the criterion for determin-ing whether the east or west of Route 45 contract is ap-plicable. Barnes xplained that Route 45 runs through Cook,Lake, and McHenry Counties, where his Union has juris-diction. lie described the road as being so positioned thatCook County lies on both sides of Route 45, that aroundtwo-thirds of Lake County is east of Route 45 and thatMcHenry County is completely to the west. The Re-spondent's sole facility in Gilmer is about 6 miles west ofthat route.Barnes related that his Union first had organized em-ployees of building supply firms east of Route 45 in the1920's, Employees west of Route 45 were not organizeduntil 1955. As the western area is more rural, his Unionnever has been able to negotiate wages as high there asin the east of Route 45 contracts. However, the criterionas to which contract is applicable to a given employer isthe area served by that employer and not the physical lo-cation of its premises. Barnes identified eight employees,excluding the Respondent, on the east of Route 45 em-ployers list whose yards are located west of Route 45but who are signatories to the Association's east ofRoute 45 contract because they also serve customers eastof Route 45. Also, one member of the Association's four-member contract negotiating committee was an executiveof a company situated to the west.Barnes emphasized that in order to be eligible for thewest of Route 45 contract, an employer must be locatedin and exclusively service the area west of Route 45.None of the employers listed as signatories to the west ofRoute 45 serves anyone to the east of that boundary. Ifan employer's premises are physically west of Route 45.':*I h Respondentso also assrted at the hearing that the sanme cmpli)erassociation legotiated hboth the east and west of Route 45 onlracls iththe same union, and argued that it. therefore, was entitled to subscribe tothe less costly contract The Respondentl also maintained that financialloss to itlelf resulting from this dual arrangement constiluted "unusualcircumsiances permiling withdrawal from multiemployer bargainingswithin he doctrine of Retail tIoci,ts, Inc.. 120 NI R 38. 395 (1958)Peddle. hosecr. testified in response. w thout contradiction, thal theAssotiatilon he heads is completely separate from and has nothing to dowilh the Aresl of Roule 45 enployer,' group. of which he has little per-slnll knowIledge Barne. too, tesiified that the Iwo contlrals arc negotiacd separately with different employers and d not hase the same expl-ration dles A.cordingl. the Respondent's asscrtion must he deemedIacitU.lly unsupporlt d191 I) tCISI()NS ():OF NAFIONAI I. LABOR Rl A'Il()NS BO()ARI)but the employer services customers both east and westof Route 45, they are expected to sign the east of Route45 contract. 14Barnes and (irev'r both testified that, although theRespondent's sole facility is situated approximately 6miles west of Route 45. it services customers both eastand west of the boundary road. irever related that be-twcen 70 to 8) percent of the Respondent's business waswest of Route 45.Barnes testilied in convincing detail as to the businessoperations and locations of employers signatory to hisUnion's respective contracts. 'Iherefore, noting that eightother employers x ho, like the Respondent, hae theiryards west of Route 45 but who also serve customers tothe east, are signatories to the east of Route 45 agree-meit, that an executive of one of these concerns partici-pated as a member of the Association's four-member lie-gotiating committee, and, as Barnes' testimony was niotfactually contradicted, I find that there was no inconsis-tency or disparate treatment in applying the east ofRoute 45 agreement to the Respondent. In so conclud-ing, it is noted that, while the phrase in the employerslist heading, "located wecst of Route 45," cited by theRespondent, is accurate as to the physical location ofthose employers, Barnes' testimony is corroborated bythe absence of any corresponiding geographic limitationin the heading or elsewhere on the other list of signatoryemployers. Accordingly, while an employer must be lo-cated in and serve the west of Route 45 area to have thewestside contract, it is not necessary to be located to theeast of Route 45 to be signatory to the eastern agree-ment.C. Discussion and Concluding FindingsIn Joseph J. Callier, et al., d/b/a Callier's CustomKitchens, iS the Board gave the following relevant analysis:The gravemen of the complaint in this case isthat Respondent's withdrawal from the [multiem-ployer] Association was untimely, and that Re-spondent's subsequent refusal to execute and applythe terms and conditions of the agreement signed bythe Association and the Union... violated Section8(a)(5) and (1) of the Act.In Retail As.ociates [Inc., 120 NLRB 388 (1958)]the Board .... held that, prior to the begin-ning of negotiations, withdrawal could only be ef-fected by an unequivocal written notice expressinga sincere intent to abandon, with relative permanen-cy, the multiemployer unit, and to pursue negotia-tions on an individual-employer basis. However.once negotiations had actually begun, withdrawal' Certaill employver. are signalorit, to hth agrc remcniD. Iarrics rel ltedhow iWu r ernploers who originally were lctocated ili (,1 Routtc 45 illlderc ubscrihers lte the ca;,icrn olllric ra .suhsequcnly als, opeled yardso the west of Rute 45 A their requcot, they were giv;ii the csl ofRoulc 45 contracl. hut 0only for those sesicrnl facililics I hey crc notpermitted use te ew )ardIs to rilake dcli crics or otIhcrwisc scrvc u1s-Iomers easll f Route 45 ad conlimrucdl t be hounld hy the casltside c n-iract fr their original easacrni facilities ad for all sw rk done lo thie cat' 243 N RB 1114, 1118 (1979)could only be effected on tile basis of mutual con-seCt or wheni unusual circumstances ,were present.The exception under Retal .ociat.es supra,which pernmits untimely withdrawal from multiem-ploycer bargaining groups under "unusual circum-stances" has been limited by the Board to two basicsituations. First, unusual circumstances have beenfound to exist when the withdraw ing employer canestablish that it is faced with dire economic conse-quences, such as imminenit bankruptcy. The secondsituation is when the multiemployer bargaining unithas dissipated to the point where the unit itself is nolonger a viable bargaining entity. The noted excep-tions arc designed to foster, rather than destabilize,multiemployer bargaining by limiting an employer'swithdraw al after commencement of negotiations-assumiing the absence of mutual consent-to themost extreme situations.In Callier'v Custom Kitches, upra, the Board foundthe Respondent's withdrawal from the Association to beuntimely as notification of withdrawal was not sent untilafter the commencement of negotiations, as there was nomutual assent to ithdrawal and as "unusual circum-stances" of the extreme types specified were not present.In Btrgces.s Mining & Con.struction Corporation,ttheBoard found that while the attempted withdrawal for themultiemployer hargaining group was untimely, "suchwithdrawal would not, in and of itself, be a violation ofSection 8(a)(5). Rather, the Respondent's refusal to bar-gain and to adhere to the negotiated contract followingthe untimely witlhdrawal constitutes the violation of Sec-tion 8(a)(5) and (1) herein. See Ringside Liquors. In(.. d/b/a Dino; Lounge and Cassell & Friedman, Inc., 237NLRB 30, fn. 2 (1968)."i7In the instant case, it has been found that the Respond-ent sent notification of its withdrawal from the Associ-ation at the end of April or the beginning of May, weeksafter April 12, vhen ne w contract negotiations began.Even crediting Grever's representation, denied byBarnes, that he concurrently had sent a copy of the letterof withdrawal to the Union, it is clear that the Respond-ent's attempt at withdrawing from the multiemployer As-sociation was untimely and lacked mutual assent.It also has been found above, contrary to the Respond-ent, that as the applicability of the east of Route 45 con-tract to a givenl employer was based on the area servedby that employer, rather than its physical location, therewas no irregularity involved in applying this contract tothe Respondent.Moreover, the Respondent's contention that it hadbeconie bound under the nes agreement through misrep-resentation is factually insupportable. Grever testifiedthat he had learned of the less costly west of Route 45agreemcent at the April 4 Association meeting, when hesigned the authorization committing the Respondent to' 231' NIRl 92, il 1 978)' Al so e PI'r,,n It IIo ykll (nmp vr 238 NIRH 943 f I (1978),enforcemlclll dried hl66 2d 136l (5lh Cr 1481)192 1 CK\WAI CORI'multiemployer bargaining. With this information he stilldid not seek to revoke his authorization at that meeting,and the Respondent did not communicate a desire towithdraw from multiemployer bargaining at any timeduring the week that remained before the start of con-tract negotiations on April 12, when such withdrawalstill might have been timely. In these circumstances, mis-representation cannot be found.No merit is found to the Respondent's contention thatthe unit as described in the July east of Route 45 agree-ment is inappropriate as improperly expanding the scopeof the unit both beyond that originally certified by theBoard or even that set forth in the contract signed withthe Union in March. The unit description contained inarticle II of the proffered July agreement covers the fol-lowing included employees:Garage employees, truck drivers and drivers orhelpers and yard laborers operating yard tractors,yard loaders, lifts or carriers, and engaged in thedelivery, loading and unloading of lumber, lumberproducts, millwork, trim and building materialsfrom yards and warehouses, team tracks, or millsowned and/or operated by members of the compa-ny, or from any other point designated by the em-ployer to individuals, companies or corporations.and all construction sites, or any other place, as di-rected by the employer. Helpers and yard laborersare not to drive trucks outside of yards.The unit for which Local 786 was originally certifiedas bargaining representative included: "All drivers andwarehousemen employed at the [Respondent's] Munde-lein, Illinois, facility, excluding all carpenters and carpen-ter trainees, office clerical employees, guards and super-visors, as defined in the Act." This unit, the Respondentargues, was expanded by the contract signed in Marchwith Local 301, which contained an identical unit to thatdescribed above for the succeeding July 1979 contract,except that there was no reference in the unit descriptionprovision to garage employees. The Respondent con-tends that as it does not employ garage employees, theinclusion of this classification in the July contract consti-tuted an improper further expansion of the unit.As to the Respondent's first point that the contractsigned in March included job categories not specified inthe Board's original Certification of Representative, par-ties, in the course of bargaining, are free to validly nego-tiate changes to certified units, and to include, throughbargaining, work classifications not spelled out in theoriginal certification. 8The Respondent's second point in this area, that theinclusion of garage employees for the first time in theJuly contract improperly expanded the scope of the mul-tiemployer unit contained in the preceding contract, isincorrect. Barnes' testimony that the Union and Associ-ation had bargained for garage employees in the earlier'" See Intlrnaional le'hlphoii & fl Ie.graph ('orporation (il7' I-e'deralLaborouoric, 159 NI.RB 1757. 1759-64 (1966). enfd in relevant part 382F.2d 366 (3d Cir 19671, cert denied X89 i S 1()39 (1968), where the par-lies, extensively altering the originally certified unit Ihrougih siubh cqentnegotiation, legitlmlled shat, lt first, mia hasre been an inapproprialteunitcontract and that the failure to specifically refer to themin the unit description provision of that agreement was atypographical error is supported by the inclusion in arti-cle X of that contract of a wage schedule for garageemployees. Accordingly, the July contract as offered tothe Respondent in no way expanded the scope of theunit set forth in the contract previously signed by theRespondent.The Respondent's argument that the unit set forth inthe cast of Route 45 contract is, in any event, inappropri-ate loses some of its force as the Respondent has statedits readiness, both before and at the hearing. to sign thewest of Route 45 agreement which contains a unit de-scription identical to that in the contract rejected by theRespondent.The Respondent's reliance on A' L.R.B. v. SieblerHeating & Air Conditioning'9as authority for the propo-sition that the Respondent was put at a competitive dis-advantage by the more costly east of Route 45 agree-ment and that this disadvantage constituted such "unusu-al circumstances" as would warrant its withdrawal frommultiemployer bargaining is misplaced.In the present matter, unlike Siebler. supra, there wasno conflict of interest between members of the Associ-ation as to contract terms, so as to possibly support afinding that the Association had failed to fairly representall its members, as found by the court in Siebler andthere was no specific showing by this Respondent of fi-nancial hardship, even to the more limited extent notedin Sichlcr. Finally', the court's conclusion that "unusualcircumstances" were present in Siebler is contrary to theBoard's finding in that matter at 219 NLRB 1124, bywhich, of course, I am bound. See :L.R.B. v. lulsaSheet .Metal oWrkAs. Inc.,20cited supra at 219 NLRB1131 21For the above reasons, I find that the Respondent'swithdrawal from multiemployer bargaining was not ef-fective because of its failure to communicate its with-drawal to the Association and Union in timely fashionprior to the start of new contract negotiations, and assuch untimely withdrawal lacked mutual assent or othercognizable justification.Therefore, the Respondent's later refusal to executeand implement the subsequently negotiated multiem-ployer agreement violated Section 8(a)(5) and (1) of theAct.'' 53 2d h60 (8th ('ir 1977). cert denied 8 S Ci 311 4 (1i 78)2c 167 F 2d 55 (0th Cir 1961.1 lith Respoidenl 's assertllon that m, refusal It recesi\ e Illl elidetlcthe monlearS prolisiolns if the eslt of Route 45 contract had pres cltedthe dleveclopment of an conomic defense based on competitlrve disadvan-tage as "unusual circumstances" warranting ithdraal from multirnl-ploier bargaining is inaccurate and untimely The record shos that hcRespondcnl had refused to establish the contract', relevsance b repeatelld-Iv declining It answer whether if shoirn that he wetsidc colntract .,aslcss costly than the east of Route 45 agreemenr tIhat this couldt costllit ula defense to the refusal to bargain alleged in the complaint That the wesof Route 45 agreement is less expetllsiv Ito emploer sigllalOrlies as es-tahlished im general terms by HBarnes' tstlimoll thati his uni i had rlecrbeen hle to negotiate is forabl a i r(llltralt iI the rurIllle id "est its Ihad to the east193 DEICISIONS OF NATI()NAL LABOR R.I ATIONS BO()ARDIV. IHI I-FFECrI 01 I H tNI:NAIR I.ABOR PRACI ICESUPON COMMFRCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices, oc-curring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.CONCIUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union, Chauffeurs, Teamsters, Warehousemenand Helpers, Local Union No. 301, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Local 301 is, and has been at all material times, theexclusive bargaining representative of the employees ofthe Respondent in the following contractual unit appro-priate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:Garage employees, truck drivers and drivers orhelpers and yard laborers operating yard tractors,yard loaders, lifts or carriers, and engaged in thedelivery, loading and unloading of lumber, lumberproducts, millwork, trim and building materialsfrom yards and warehouses, team tracks, or millsowned and/or operated by members of the compa-ny, or from any other point designated by the em-ployer to individuals, companies or corporations,and all construction sites, or any other place, as di-rected by the employer.4. By its refusal to sign the collective-bargaining agree-ment reached between the Material Handling EmployersAssociation and the Union on July 5, 1979, effectiveJune 1, 1979, through May 31, 1982, and by thereafterfailing and refusing to comply with the terms of this con-tract, the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THI R.Mi)DYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended thatthe Respondent cease and desist therefrom and take cer-tain action designed to effectuate the policies of the Act.Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, following its untimelywithdrawal from multiemployer bargaining, by refusingto accept, sign, and give effect to the terms and condi-tions of the collective-bargaining agreement signed bythe Union and the Association on July 5, 1979, althoughduly requested, the Respondent should immediately signand implement the agreement reached between theUnion and the Material Handling Employer's Associ-ation and give it retroactive affect as of June 1, 1979,22making its employees whole for any loss of earnings suf-fered since then as a result of its failure to apply the saidagreement. Backpay is to be computed in accordancewith F: W. Woolworth Company,23with interest as pre-scribed in Florida Steel Corporation. 24 Nothing herein isto be construed as requiring the Respondent to recoupwages or benefits already received by its employees. Ad-ditionally, it is recommended that the Respondent be di-rected to make payments into the various funds on behalfof those employees in the unit for whom such contribu-tions would have been made had the Respondent not un-lawfully repudiated the collective-bargaining agreement.The Respondent, citing Wellman Industries. Inc.,25argues in its brief and on the record that the Respond-ent's defenses herein are frivolous and, accordingly, thatthe remedy herein also should provide for reimbursementof the Union, litigation expenses, and those other ex-penses incurred by virtue of the special effort required intrying to get the Respondent to sign the new contract. Iagree.The findings herein that the Respondent had sub-scribed to the 1967-79 multiemployer collective-bargain-ing agreement, had thereafter provided written authori-zation to the Association to negotiate the next contracton its behalf, and later had attempted untimely with-drawal from multiemployer bargaining, are based onfacts which are iargely documented or otherwise undis-puted in the record. Also clear is the Respondent's refus-al to sign and implement the 1979-82 contract negotiatedby the Association on its behalf following their untimelywithdrawal.Against this, the Respondent has argued as an affirma-tive defense in its answer and on the record that the re-pudiated contract had been reached through the Union'sown refusal to bargain in violation of Section 8(b)(3) ofthe Act, although this defense was no more than a defacto further appeal from the General Counsel's unre-viewable earlier dismissal of its charge to that effect. TheRespondent argued that the unit had been improperly ex-panded and was otherwise inappropriate, although italways was prepared to sign what it believed to be theless costly west of Route 45 contract, which containedan identical unit description. The Respondent arguedthat the same employer association had negotiated boththe east and west of Route 45 contracts and that it,therefore, was entitled to the benefit of the cheaperagreement, although the only evidence on this pointshowed that the two contracts were separately negotiat-ed by the Union with two mutually independent employ-er groups. There is no evidence to support the Respond-ent's contention that any obligations arising under thezz Preton H. Hskell Company, upra.2:1 90 NLRB 289 (1950)."' 231 NLRB 651 (1977) See, generally, Iov Plumbhing & Heating Co.,138 NLRB 716 (1962).2" 248 NI.RH 325 (198()194 TECKWAI, C()RI'east of Route 45 contract had been incurred by theUnion's misrepresentation. 2 While the Respondent's past litigation history is notcomparable to that attributed to the Respondent in Wi'el-man Industries, Inc., .pra, in the context of the eCi-dence, the defenses raised herein appear to he neithersubstantive nor "occasioned b a reasonably debatablepoint of view."Accordingly. it is recommended that the Union be re-imbursed by the Respondent for the reasonable litigationcosts it has incurred in connection with the litigation ofthis proceeding and for expenses incurred after July 10,1979 27 in unsucessfully attempting to will the Respond-ent's acceptance and compliance with the contract.Upon the foregoing findings of fact, conclusions oflaw. and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"2The Respondent, Teckwal Corporation, Gilmer. Illi-nois, its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively with Chauffeurs,Teamsters, Warehousemen and Helpers. Local UnionNo. 301, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica. as the exclusive bargaining representative of itsemployees i the appropriate bargaining unit describedand set forth in the collective bargaining agreement ex-ecuted on or about July 5. 1979, by and between theabove-named Union and the Material Handling Employ-ers Association, effective June 1, 1979, through May 31,1982.(b) Refusing to sign and implement the 1979-82 collec-tive-bargaining agreement reached between the above-named Union and the Material Handling Employers As-sociation with respect to its employees in the appropriateunit described herein.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their'" The only real credihilit, resolution req uired was the finding ahbovethat the Ulnion hadr nlt thretlltced the Resporndenrt With the proposal of atougher crlracl hef re the R splidcnril signed the q176 79 agreenicnl inMarch However, een this ilsa collateral to the principal issue hereinihe Respondenlt's refusal to sign and implement the 197V982 agreement,which ohhigalorn more direcll arose from its authorization for mulitem-ploer hargai ing later signed ii April:t July 10 i Ihe approxmimate date of the Respordent's irst refusal tosign the new agreemenl2 In the ev lnl no cxceplionl, are filed a pro,ided by Sec 1246 ofthe Rules arid Regulalions of the Nalltonal I ahor Relat ion, tBoard, thefindings. conclusions. ad recommended Order herein hall, as providedin Sec 102 48 of the Rules and Regulhlirons., he adopied hb the oard andbecome its findings. cnclusions, and Order and all obhjections theretoshall he deemed a alied fr all purpose.srights under the National Labor Relations Act, asamended.2. ake the following affirmative action necessary toeffectuate the policies of the Act:(a) Forthxilh sign ad implcrmelt the above-describedagreement antd give retroacliSe effect thereto front June1 197)9.(b) Make whole, with interest. its employees theabove-described bargaining unit for any loss of pa orother employment benefits which they may have suf-fered by reason of the Respondent's refusal to sign alldimplemetnt the aforesaid agreement, in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Pay to the Union the costs and expenses incurredby it in the investigation, preparation, presentation, andconduct of this proceeding before the Board, includingreasonable counsel fees, salaries, witness fees. transcriptand record costs, travel expenses. and other reaonablecosts aid expenses, all such costs to be determined at thecompliance stage of this proceeding. In addition, pay tothe Union the costs and expenses incurred by it in at-tempting to obtain the Respondent's execution of andcompliance with the aforesaid multiemployer collective-bargaining agreement subsequent to July 10, 1979. suchcosts ad expenses to be determined at the compliancestage of this proceeding.(d) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary or useful in analyzing the amount of back-pay due under the terms of this recommended Order.(e) Post at its Gilmer, Illinois, facility, copies of the at-tached notice marked "Appendix."29Copies of saidnotice, on forms provided by the Regional Director forRegion 13, shall, after being signed by the Respondent'sauthorized representative, be posted in said premises bythe Respondent immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.29 In the event that this Order is eniforced by a Judgment f heUnited States Court olrf Appeals. the words in the notice reading "Postedh, Order if he Na;ltional labthr Relations tBoard" shall read I'Po,tcdP'ursuanlllo a Judgmenll of the United States Court of Appeals Enfi)rclngan ()rder of the Natillnal I air Relation,lls B .ard "195